UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2494


MERLE T. RUTLEDGE, JR.,

                Plaintiff - Appellant,

          v.

CITY OF DANVILLE, VA; CAPTAIN T. E. MERRICKS, police officer
of the City of Danville, Va, in his individual and official
capacity; RENEE BURTON, senior planner for the City of
Danville, Va, in her individual and official capacity;
KENNETH C. GILLIE, JR., Director of Planning for the City of
Danville, Va, in his individual and official capacity; JOE
KING, Danville, Va City Manager, in his individual and
official capacity; COMMONWEALTH OF VIRGINIA; SHERMAN M.
SAUNDERS, Danville, Va Mayor in his individual and official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:13-cv-00066-JLK)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Merle T. Rutledge, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Merle T. Rutledge, Jr., appeals the district court’s

order imposing a pre-filing injunction and the court’s opinion

dismissing his civil action.          We have reviewed the record and

find    no   reversible    error.     Accordingly,      although     we   grant

Rutledge leave to proceed on appeal in forma pauperis, we affirm

for the reasons stated by the district court.                 See Rutledge v.

City of Danville, No. 4:13-cv-00066-JLK (W.D. Va. Dec. 9 & Dec.

20, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the   materials

before   this    court   and   argument   would   not   aid   the    decisional

process.



                                                                       AFFIRMED




                                      3